Fish, J.
1. No cause for reversing a judgment denying a new trial is presented by a general assignment of error, that the verdict is contrary to the charge of the court, or to a specified portion thereof (Athens Mfg. Co. v. Rucker, 80 Ga. 291; Roberts v. Keeler, ante, 181); nor by a complaint merely alleging that the court erred in refusing, upon the request of movant, to rule out the testimony of a certain witness which related to a specified subject, such testimony not being otherwise indicated, and the ground upon which it was sought to be excluded not being stated; nor *859by an assignment of error in general terms upon a specified portion of the judge’s charge, when the portion so excepted to states a sound proposition of law in the abstract, or when it embraces two or more distinct propositions, at least one of which is abstractly correct (Anderson v. Southern Ry. Co., 107 Ga. 500); nor by a general complaint that the court erred in refusing to admit in evidence a certain letter, there being no allegation that it was offered by the movant (Ponder v. Walker, 107 Ga. 753).
Argued July 18,—
Decided August 7, 1900.
Complaint. Before Judge Seabrook. Washington superior court. May term, 1899.
I). H. Pope and GignilUat & Stubbs, for plaintiffs.
Garrard & Meldrim, for defendant.
2. The evidence, though conflicting, was amply sufficient to warrant the verdict.,' Judgment affirmed.

All the Justices concurring.